DETAILED ACTION
Election/Restrictions
Applicant argues that the neither independent claim 1 nor claim 17 is “limited to a ‘rubber’ inner core” (emphasis added).  Applicant is correct.  However, dependent claim 3 which is part of the product claims under claim 1 is limited to a “rubber inner core”.  Restated, the Examiner looks to the entirety of the scope of the claims when making a restriction, not just the independent claims.  This logic applies to the entirety of the previous restriction.
Nonetheless, applicant elects to prosecute claims 1-12, 15, 16, and 20 specifically “without traverse” in the reply filed 11/5/21.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “golf ball” of claims 1 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 


Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 should have a space between “0.050” and “inches”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” in claims 9 and 10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 claims the term “thickness TMS of each circumferentially extending mating surface” (emphasis added).  On page 3, lines 14-15 of applicant’s spec, applicant appears to state that “thickness”, in general, is measured “by the distance between the top side and the bottom side”.  As such, having a thickness TMS measured circumferentially is inconsistent with the general description that thickness is measured in the top-to-bottom direction. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 15, 16, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Lacroix et al. (herein “Lacroix”; US Pat. No. 6,846,249 B2).
Regarding claim 1, Lacroix discloses an assembly of dual core components for a golf ball, comprising a solid spherical inner core component and outer core components that are collectively compression molded about the solid spherical inner core component to create an outer core layer thereabout (Fig. 5, items 302, and 312; and col. 15, lines 58-65 for “compression molding”); such that the solid spherical inner core component is immovably centered within the outer core layer (Fig. 5).  Furthermore, regarding the claim language wherein the three outer core components include a first half-shell, a second half-shell; and a ring-shaped securing plate; and wherein: an inner ring surface of the ring-shaped securing plate is disposed circumferentially about an outer surface of the solid spherical inner core component; and a bottom side of the ring-shaped securing plate is adjacent a first mating surface of the first half-shell; and a top side of the ring-shaped securing plate is adjacent a second mating surface of the second half-shell, the language entails a process used to create an end dual core structure (i.e. noting the claims are directed to a “product” claim)(see also claim 5 wherein the entire structure is combined to create the dual core).  As such, in accordance with MPEP 2113, once a product appearing to be substantially identical is found using a different process, the burden shifts to applicant to show a nonobvious difference between the claimed product and the prior art product (see also MPEP 2113(I); noting the claimed product-by-process does not actually “impart distinctive structural characteristics to the final product” above that of the prior art, and the use of the third ring does not “change the end product”; see also dependent claims 2 and 5).  Below shows the side-by-side comparison of the finished claimed dual core “product itself”, and the prior art dual core, the two end products being “substantially identical”; albeit by slightly different methods.  In the alternative, regarding making the ring integral with the top, bottom or both half shells, case law states that the use of one piece construction instead of the structure disclosed would be merely a matter of obvious engineering choice.  See In re Larson, 340 F.2d 965, 968 144 USPQ 347, 349 (CCPA 1965)(see Lacroix: col. 15, line 58 to col. 16, line 9).   The above rejection is given under a 103 as it would be obvious that the prior art dual core final structure would be substantially identical to the claimed structure such that the only difference would be in the process used to create the end 

  
    PNG
    media_image1.png
    584
    1325
    media_image1.png
    Greyscale

Regarding claim 2, Lacroix discloses wherein that each of the first half-shell, the ring-shaped securing plate, and the second half-shell is comprised of the same rubber composition (col. 12, lines 9-12; noting it is obvious that the “same rubber composition” can be used in the outer core).
Regarding claim 3, Lacroix discloses that the solid spherical inner core component is comprised of a rubber composition (col. 12, lines 9-12; noting it is obvious that the “rubber composition” can be used in the inner core).
Regarding claim 4, Lacroix discloses that the first half-shell has a first hemispherically-shaped inner surface and the second half-shell has a second hemispherically-shaped inner surface, each which receives the solid spherical inner core component such that the inner ring surface of the ring-shaped securing plate is located adjacent to and proximate an equator of the solid spherical inner core component (Fig. 5 above; noting this is an intermediate step in the process used to create the dual core; ultimately the end dual core structure being the same; see also In re Larson).
Regarding claim 5, Lacroix discloses that ring-shaped securing plate is cured sufficiently to crosslink with each of the first mating surface of the first half-shell and the second mating surface of the second half-shell while the three outer core components are compression molded about the solid spherical inner core component (Fig. 5 above; again noting this is an intermediate step in the process used to create the dual core; ultimately the end dual core structure being the same).
Regarding claim 6, Lacroix discloses that the ring-shaped securing plate does not contribute to a compression molded outer diameter of the assembly (Fig. 5 above, proximate item 320).
Regarding claim 7, Lacroix discloses that the inner ring surface of the ring-shaped securing plate contacts the solid spherical inner core component (Fig. 5 above).
Regarding claim 8, Lacroix discloses that the ring-shaped securing plate has: (i) a body defined by the top side, the bottom side, the inner ring surface and an outer ring surface; and (ii) a thickness T defined by the distance between the top side and bottom side; and (iii) a constant width W defined by the distance from a given point along the inner ring surface to a point on the outer ring surface measured radially outward from the given point (Fig. 5 above, noting again that the use of the ring is an intermediate step to product the final dual core product).
that thickness T is from about 0.050 inches to about 0.10 inches (col. 9, lines 49-50; noting about 0.100 to 0.250 inches makes obvious the claimed range).
Regarding claim 10, Lacroix discloses that width W of the ring-shaped securing plate is less than a thickness TMS of each circumferentially extending mating surface (Fig. 5; noting it is completely unclear what dimension TMS refers to, but the Examiner will construe it as the dimension of the mating surface measured radially out).  It is noted that Lacroix does not specifically disclose that the W is less than the thickness TMS by up to about 10%.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that channel depth (and thus ring width) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Lacroix which specifically states that channel depth (and thus ring width) is a result-effective variable used to optimize the “particular application and properties of the resulting golf ball desired” (see Lacroix: col. 9, lines 38-45).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing the exact channel depth (and thus ring width) could be found through routine experimentation in order to optimize the particular application and properties of the resulting golf ball.
Regarding claim 11, Lacroix discloses that the solid spherical inner core component has a diameter Ds; and an inner ring of the ring-shaped securing plate created by the inner ring surface has a diameter DIR such that Ds < DIR (Fig. 5 above; noting again, this is an 
Regarding claim 12, Lacroix discloses that Ds < DIR and W is less than a thickness TMS of each circumferentially extending mating surface (Fig. 5 above; noting again, this is an intermediate step in the process used to create the dual core and ultimately, the finished products are “substantially identical”).
Regarding claim 15, Lacroix discloses that an outermost diameter D of the three outer core parts when mated is greater than an outermost diameter Dw of the ring- shaped securing plate (Fig. 5 above).
Regarding claim 16, Lacroix discloses that the ring-shaped securing plate consists of a material that is different than a material of a layer surrounding and adjacent to the assembly of dual core components (col. 12, lines 9-12 and col. 18, lines 24-63; noting the ring/outer core may be rubber, the inner cover being an ionomer).
Regarding claim 20, Lacroix discloses a golf ball comprising a core and a cover (Fig. 5 above), wherein the core comprises an assembly of dual core components comprising a solid spherical inner core component and outer core components that are collectively compression molded about the solid spherical inner core component and form an outer core layer thereabout (Fig. 5 above, items 302, and 312; and col. 15, lines 58-65 for “compression molding”); such that the solid spherical inner core component is immovably centered within the outer core layer (Fig. 5); wherein the cover or an optional intermediate layer surrounding and adjacent to the outer core layer consists of a material that is different than a material of the ring-shaped securing plate (col. 12, lines 9-12 and col. 18, lines 24 to col 19, line 17; noting the ring/outer core may be rubber, the inner or outer cover wherein the three outer core components include a first half-shell, a second half-shell; and a ring-shaped securing plate; and wherein: an inner ring surface of the ring-shaped securing plate is disposed circumferentially about an outer surface of the solid spherical inner core component; and a bottom side of the ring-shaped securing plate is adjacent a first mating surface of the first half-shell; and a top side of the ring-shaped securing plate is adjacent a second mating surface of the second half-shell, the language entails a process used to create an end dual core structure (i.e. noting the claims are directed to a “product” claim)(see also claim 5 wherein the entire structure is combined to create the dual core).  As such, in accordance with MPEP 2113, once a product appearing to be substantially identical is found using a different process, the burden shifts to applicant to show a nonobvious difference between the claimed product and the prior art product (see also MPEP 2113(I); noting the claimed product-by-process does not actually “impart distinctive structural characteristics to the final product” above that of the prior art, and the use of the third ring does not “change the end product”; see also dependent claims 2 and 5).  Above shows the side-by-side comparison of the finished claimed dual core “product itself”, and the prior art dual core, the two end products being “substantially identical”; albeit by slightly different methods.  In the alternative, regarding making the ring integral with the top, bottom or both half shells, case law states that the use of one piece construction instead of the structure disclosed would be merely a matter of obvious engineering choice.  See In re Larson, 340 F.2d 965, 968 144 USPQ 347, 349 (CCPA 1965)(see Lacroix: col. 15, line 58 to col. 16, line 9).   The above rejection is given under a 103 as it would be obvious that the prior art dual core final structure would be substantially identical to the claimed structure such that the only difference would be in the process used to create the end structures; or in the alternative, because 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
1/5/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711